Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,6-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Erickson (US Patent Application 20060220383).


Regarding claim 1. 
Erickson disclose a fluid introducer for a piping system comprising a first piping section and a second piping section configured for direct connection to the first piping section,  (fluid introducer,apparatus10,for introducing fluid in a piping system comprised
Of first and second piping sections15,Figs.1a-c “the apparatus10 may be used in the reverse so as to direct fluid or gasses from the tubular section 16, to the flattened section 12 and into a flanged section of pipeline 15.“,Para.0033),the fluid introducer comprising: 
a separator body having a first end face, a second end face spaced apart from the first end face along an axis, and a perimeter portion extending along the axis from the first end face to the second end face, (separator body, body member 12, having opposing first and second spaced faces 12f, 12r, respectively, and a perimeter therebetween, Fig.1 defining an axis and a perimeter portion extending along that axis, Figs.1a-c;“ The flattened section 12 further comprises a front face 12f a rear face 12r’, Para.0021) the separator body being configured to be positioned in the piping system between the first piping section and the second piping section such that the first end face faces the first piping section and the second end face faces the second piping section, the first end face defining an outlet port; (body  member 12 is positioned between piping flanges 14a, 14b of sections 15 such that faces   12f, 12r, face respective piping sections 15, Fig.5; “In operation, the flattened section12
of the apparatus 10 is inserted at a flanged connection 20 between two flanges 14a, 14b’, Para.0029), the first end face defining an outlet port  (outlet port, opening 120, on face 12f, Figs.1b,1c; “The flattened section 12 further comprises a front face12f, a rear face12r, an Inlet or opening 120 on the front face12f’,Para.0021);
an inlet fitting adjacent the perimeter portion of the separator body configured to fluidly connect the fluid introducer to a fluid source; (inlet fitting, tubular section 16, Fig.5; “The apparatus 10 comprises a flattened section or body member 12 connected to ,and in communication with, a generally hollow tubular section or body member16.”, Para.0020) and
 a fluid introduction passaging   providing fluid communication from the inlet fitting to the outlet port; (fluid introduction passaging, passage 17, Fig.5; “In operation, the flattened section12 of the apparatus 10 is inserted at a flanged connection 20 between two flanges 14a,14b,with the front face 12f and opening 120 positioned so as to catch and re-direct steam and effluent 11 from the pipeline 15 ,to the basin 12b
and subsequently into the tubular section 16 via the opening or passage17(seeFIG.5). ”,Para.0029; note that the flow may be reversed such that fluid is pumped through tubular section16 into body member12; "the apparatus10 may be used in the reverse, so as to direct fluid or gasses from the tubular section16 ,to the flattened section12 and into a flanged section of pipeline 15.“,Para.0033); wherein when the separator body is positioned in the piping system between the first piping section and the second piping section he fluid introducer is configured to direct fluid from the  fluid source through the fluid introduction passaging into the first piping section and block the fluid from flowing into the second piping section (when body member 12 is betweenflanges14a,14bofpipes15,fluid is forced through passage 17 into one pipe 15 while blocked from flowing into the other pipe 15, Fig.5; “The flattened section 12 is of such planar dimensions so as to block the internal passage or channel of the pipeline 15 and to direct substantially all of the fluid or effluent flow 11 into the basin 12b when the flattened section 12 is inserted into the line 15 and mounted or supported at the flanged connection 20 (see FIG.5).",Para,0023; note again that flow is reversed; “the apparatus 10 may be used in the reverse, so as to direct fluid or gasses from the tubular section16, to the flattened section12 and into a flanged section of pipeline15.“,Para.0033)
wherein when the separator body is positioned in the piping system between the first piping section and the second piping section, the fluid introducer is configured to direct fluid from the fluid source through the fluid introduction passaging into the first piping section and block the fluid from flowing into the second piping section; and 
wherein the separator body is configured to be received in an expansion gap between the first piping section and the second piping section allowed by an expansion joint of the piping system. (pipes 15 are expanded  to allow insertion of body member 12,Fig.5;“In operation, the flattened section 12 of the apparatus 10 is inserted at a flanged connection 20 between two flanges14a,14b,with the front face 12f and opening 120 positioned so as to catch and redirect steam and effluent 11 from the pipeline 15, to the basin 12b and subsequently into the tubular section16 via the opening or passage17 (seeFIG.5). A sealing engagement, between the rim18 and the flange 14 is then created by the user. Preferably the sealing engagement, between the rim 18 and flange 14, Is created by reconnecting or re-bolting the two flanges14a,14b back together.”,Para.0029).

Regarding claim 2. The fluid introducer of claim 1, wherein the separator body has a thickness extending along the axis from the first end face to the second end face, the thickness being less than a maximum expansion gap allowed by the expansion joint of the piping system.
(the thickness of body member 12 is less than the gap between flanges14a,14b of pipes15,Fig.5).
Ericksondisclosesthefluidintroducerofclaim1,whereinthefluidintroductionpassagingcomprisesabodysegment
locatedalongtheaxisbetweenthefirstendfaceandthesecondendface(passage17islocatedalongtheaxis,Fig.1c).

Regarding claim 4. The fluid introducer of claim 1, wherein the fluid introduction passaging comprises a body segment located along the axis between the first end face and the second end face.
Erickson discloses the fluid introducer of claim1,wherein the fluid introduction passaging comprises a body segment.

Regarding claim 6. The fluid introducer of claim 4, wherein the fluid introduction passaging comprises a fluid discharge guide configured to guide fluid flowing radially through the body segment to be discharged out of the port in another flow direction.

(fluid discharge guide, basin 12b, discharges fluid away from face12r after passage17,Figs.1a-c,5;“Thebasin12bisinfluidcommunication with the tubular section16 through an opening or passage 17 in the rim18.”,Para.0021).

Regarding claim 7. The fluid introducer of claim 6, wherein the fluid discharge guide includes a generally axially facing surface axially in a direction of the first end face as the generally axially facing surface extends from an outer end portion connected to the body segment to an inner end portion intersecting the first end face.

(basin 12b faces axially toward face 12f and extends from outer end, adjacent rim18, to inner end, center of body member12,Figs.1a-c).

Regarding claim 8. The fluid introducer of claim 7, wherein the fluid discharge guide further comprises side walls extending axially from opposite sides of the generally axially facing surface, the side walls curving away from a radial axis as the side walls from adjacent the outer end portion toward the inner end portion.

(basin 12b has sidewalls curved from rim 18 towards the center of body member12,Fig.1a).

Regarding claim 10. The fluid introducer as set forth in claim 1, wherein the inlet fitting comprises first and second inlet fittings at circumferentially spaced apart locations about the axis, (there are two tubular sections 16; “In yet another embodiment (not
shown),there are a plurality of tubular sections 16 connected to the flattened section12,each with their own passage17.",Para.0035),the outlet port comprises first and second outlet ports at spaced apart locations about the axis, and the fluid introduction passaging comprises first passaging providing fluid communication between the first inlet fitting and the first outlet port and second passaging providing fluid communication between the second inlet fitting and the second outlet port. (there are two passages 17; “In yet another  embodiment (not shown), there are a  plurality of tubular sections 16 connected to the flattened section12,each with their own passage17.”,Para.0035).

Regarding claim 11. The fluid introducer of claim 1, further comprising an arm extending radially outward from the perimeter portion of the separator body, the arm supporting the inlet fitting on the separator body.
 (arm, where neck portion 9 joins body member12, Figs.1a-c).

Regarding claim 12. The fluid introducer as set forth in claim 11, wherein the arm has a thickness and the separator body has a thickness, the thickness of the arm and the thickness of the separator body being substantially the same.

(the arm and body member 12 are substantially the same thickness,Figs.1b,1c).

Regarding claim 13. The fluid introducer as set forth in claim 12, wherein the inlet fitting comprises a fluid block connected to the arm, the fluid block having a thickness along the axis that is greater than the thickness of the arm.

(fluid block, distal end of tubular section16, Fig.1a).

Regarding claim 14. The fluid introducer as set forth in claim 13, wherein the fluid introduction passaging comprises an inlet port opening through an outer end of the fluid block, a transition segment extending from the inlet port radially inward to the arm, an arm segment  extending from the transition segment radially inward toward the outlet port.
(inlet port, distal end of tubular segment 16; transition segment, portion adjacent the distal end of tubular segment extending radially inwardly, Fig.1a), an arm segment extending from the transition segment radially inward toward the outlet port (a segment of neck portion 9 extends from tubular segment 16 toward opening 120,Figs.1a-c).

Regarding claim 15. The fluid introducer as set forth in claim 14, wherein the transition segment has an axial inner dimension along the axis and the axial inner dimension decreases as the transition segment extends radially inward.

(tubular segment 16 narrows as it extends radially inwardly,Figs.1b,1c).

Regarding claim 16. The fluid introducer as set forth in claim 14, wherein the transition segment has a widthwise inner dimension along a width of the arm oriented perpendicular to both the axis and a radial line along which the arm extends from the axis, the widthwise inner dimension increases as the transition segment extends radially inward.
(tubular segment 16 gets wider as it extend radially toward the opening 120 since it is flattened, clearly seen inFigs.3g,4c).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over by Erickson (US Patent Application 20060220383).
.

Regarding claim 19.  A fluid introducer for a piping system comprising a first piping section and a second piping section configured for direct connection to the first piping section,  (fluid introducer, apparatus 10, for introducing fluid in a piping system comprised of first and second piping sections15 , Figs.1a-c; “the apparatus 10 may be used in the reverse, so as to direct fluid or gasses from the tubular section16,to the flattened section 12 and into a flanged section of pipeline 15.",Para.0033), the fluid introducer comprising: a separator body having a first end face, a second end face spaced apart from the first end face along an axis, and a perimeter portion extending along the axis from the first end face to the second end face, (separator body, body member 12, having opposing first and second spaced faces 12f,12r, respectively, and a perimeter therebetween,Fig.1 defining an axis and a perimeter portion extending along
that axis,Figs.1a-c; “The flattened section 12 further comprises a front face 12f a rear face 12r’, Para.0021),  the separator body being configured to be positioned in the piping system between the first piping section and the second piping section (body member 12 is positioned between piping flanges 14a,146 of sections 15 such  that  faces12f,12r ,face respective piping sections15,Fig.5; “in operation ,the flattened section12 of the apparatus 10 is inserted at a flanged connection 20 between two fflanges14a,14b”,Para.0029), such that the first end face faces the first piping section and the second end face faces the second piping section, the first end face defining an outlet port; (outlet   port,   opening 120, on face  12f,  Figs.1b,1c;  “The flattened  section 12 further  comprises a front face12f, a rear face12r, an inlet
or opening 120 on the front face12f’, Para.0021)

an inlet fitting adjacent the perimeter portion of the separator body configured to fluidly connect the fluid introducer to a fluid source; (inlet fitting, tubular section 16, Fig.5; “The apparatus 10 comprises a flattened section or body member 12 connected to ,and in communication with, a generally hallow tubular section or body member16.”,Para.0020);

 and fluid introduction passaging providing fluid communication from the inlet fitting to the outlet port; (fluid introduction passaging ,passage 17, Fig.5; “In operation, the flattened section 12 of the apparatus 10 is inserted at a flanged connection 20 between two flanges14a,14b,with the front face 12f and opening 120 positioned so as to catch and re-direct steam and effluent 11 from the pipeline 15 ,to the basin 12b and
subsequently into the tubular section 16 via the opening or passage 17 (seeFIG.5). ”,Para.0029; note that the flow may be reversed such that fluid is pumped through tubular section 16 into body member 12; “the apparatus 10 may be used in the reverse, so as to direct fluid or gasses from the tubular section 16, to the flattened section 12 and into a flanged section of pipeline 15. “,Para.0033) wherein when the separator body is positioned in the piping system between the first piping section and the section of the pipe, the fluid introducer is configured to direct fluid from the fluid source through the fluid introduction passaging into the first piping section and block the fluid from flowing into the second piping section; (when body member 12 is between flanges 14a,14b of pipes 15, fluid is forced through passage 17 into one pipe 15 while blocked from flowing into the other pipe 15, Fig.5; “The flattened section 12 is of such planar
dimensions so as to block the internal passage or channel of the pipeline 15 and to direct substantially all of the fluid or effluent flow 11 into the basin 12b when the flattened section 12 is inserted into the line15 and mounted or supported at the flanged connection 20 (seeFIG,5). ”,Para.0023; note again that flow is reversed; “the apparatus 10 may be used in the reverse, so as to direct fluid or gasses from the
tubular section 16, to the flattened section 12 and into a flanged section of pipeline 15.“,Para.0033).

Erickson fails to explicitly disclose the separator body has a thickness extending from the first end face ta the second end face and the thickness is less than0.3-times a pipe diameter of the first and second piping sections.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the separator body having a thickness extending from the first end face to the second end face and the thickness is less than 0.3-times a pipe diameter of the first and second piping sections, since such a modification would involve a mere change in the size of a component (A change in size is generally recognized as being within the level of ordinary skill in the art). The motivation for doing so would be provide a sufficiently thin body member so that the pipes do not have to be separated ,i.e. disturbed, while being cleaned.


Regarding claim 20. A method of introducing fluid into a first piping section of a piping system without introducing the fluid into a second piping section of the piping system that is directly connected to the first piping section, (method of introducing , apparatus
10, for introducing fluid in a piping system comprised of first and second piping sections 15,Figs.1a-c; “the apparatus 10 may be used in the reverse, so as to direct fluid or gasses from the tubular section 16, to the flattened section 12 and into a flanged section of pipeline15. Para.0033),

In regard to method claim 20, Erickson  does not explicitly disclose the method of claim  20. However, the combination does teach or disclose all of the structural limitations of the claimed invention and is therefore capable of inherently performing the method set forth in these claims.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device .  See MPEP § 2112.02.


the method comprising; disconnecting the first piping section and the second piping section; moving one of the first piping section and the second piping section away from the other of the first piping section and the second piping section using an allowance of an expansion joint of the piping system without removing any of the first piping section or the second piping section from the piping system to create an expansion gap between the first piping section and the second piping section; (pipes 15 are disconnected and separated, Fig.5; “The apparatus10 can be inserted
at a flanged connection 20 by disconnecting or unbolting the flanges 14a,14b from each other and then either: displacing one flange14a relative to the other14b ,laterally or axially, or temporarily removing one flange14b and associated section of pipeline15.”,Para.0030); installing a fluid introducer into the expansion gap (body member 12 is installed between flanges14a,14b,Fig.5;“In operation, the
flattened section 12 of the apparatus 10 is inserted at a flanged connection 20 between two flanges14a,14b,with the front face 12f and opening 120 positioned so as to catch and re-direct steam and effluent 11 from the pipeline 15, to the basin 12b and subsequently into the tubular section 16 via the opening or passage 17 (seeFIG.5). ”,Para.0029),   installing a fluid introducer into the expansion gap, wherein the fluid introducer is configured to discharge fluid imparted into the introducer on one side of the introducer while preventing the fluid from being discharged on an opposite side; (when body member  12 is between flanges 14a,145 of pipes 15, fluid is forced through passage 17 into one pipe15 while blocked from flowing into the other pipe15, Fig,5: “The flattened section12 is of such planar dimensions  so as to block the internal passage or channel of the pipeline 15 and to direct substantially all of the fluid or effluent flow 11 into the basin12b when the flattened section12 is inserted into the line15
and mounted or supported at the flanged connection 20 (seeFIG.5). ",Para.0023; note again that flow is reversed; “the apparatus10 maybe used in the reverse, so as to direct fluid or gasses from the tubular section16, to the flattened section12 and into a flanged section of pipeline15.“,Para.0033);

and introducing fluid into the first piping section via the fluid introducer in the expansion gap. (fluid is introduced into one pipe15 via body member12, Fig.5; “the apparatus 10 may be used in the reverse, so as to direct fluid or gasses from the tubular section16, to the flattened section 12 and into a flanged section of pipeline15.",Para.0033).

Allowable Subject Matter
Claims 3-5,9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753